McLAUGHLIN, Circuit Judge
(concurring) .
I agree with the basic legal principle of the majority opinion that a state property right adjudication is controlling on the Commissioner of Internal Revenue and that the decisions of this circuit should be clarified regarding it. But I do not consider that this tax avoidance, streamlined passing of an account is exactly the type of case to carry the pronouncement. And I think it apparent the state judge here did not decide the rights involved apart from the release and disclaimer.1 However, because of the presence of the latter I concur in the result.

. The pertinent portion of the state court opinion reads:
“In tlie opinion of the Auditing Judge, the distributions of income shown by the account and the proposed future distributions are not inconsistent with the directions in decedent’s will and there can be no question of the right of the widow to disclaim or to renounce any beneficial interest to which she may be entitled under the will of her husband.”


. St. Louis Union Trust Co. v. United States, 8 Cir., 1944, 143 F.2d 842; King v. United States, 1 Cir., 1936, 84 F.2d 156; IT 4035, C.B. 1950-2, p. 6 (applying tlie principle to Pennsylvania law).